DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 21 are allowed. Claim 1 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 2, A vehicle selectively configurable for remote operation comprising: a sensor; a drive system configured to cause the vehicle to move through an environment; one or more processors; and one or more non-transitory computer readable media having instructions stored thereon that when executed by the one or more processors cause the one or more processors to perform operations comprising: configuring the vehicle in a first configuration for autonomous control; controlling the vehicle autonomously in the first configuration; receiving, with the vehicle in the first configuration, an instruction to remotely control the vehicle; authenticating a remote controller, the remote controller being remote from the vehicle and configured to generate control commands for controlling the vehicle; configuring, in response to the authenticating, the vehicle in a second configuration for remote control; receiving, from the remote controller and with the vehicle in the second configuration, a control command of the control commands comprising a command for the vehicle to proceed in a direction; receiving sensor data from the sensor comprising information about an object in the environment; determining, from the sensor data, a distance of the object from the vehicle; determining, based at least in part on the control command and the distance, a modified control command; and controlling the one or more drive systems to move the vehicle in accordance with the modified control command.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A method of selectively remotely controlling a vehicle comprising: configuring the vehicle in a first configuration for autonomous control; controlling the vehicle in the first configuration; receiving an instruction to remotely control the vehicle; authenticating, at the vehicle, a remote controller remote from the vehicle, the remote controller being configured to generate control commands for controlling the vehicle; reconfiguring the vehicle in a second configuration for remote control; receiving, from the remote controller and with the vehicle in the second configuration, a control command of the control commands for the vehicle to proceed in an environment; receiving, from a sensor disposed on the vehicle, sensor data corresponding to the environment; determining, from the sensor data, object information about an object in the environment; based at least in part on the object information, generating a modified control command; and controlling the vehicle to move in accordance with the modified control command.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, One or more computer readable media storing instructions that, when executed by one or more processors, cause a control system of a vehicle to perform acts comprising: operating the vehicle in a first configuration for autonomous control; receiving, with the vehicle in the autonomous configuration, an instruction to remotely control the vehicle; authenticating, at the vehicle, a remote controller remote from the vehicle, the remote controller being configured to generate control commands for controlling the vehicle; reconfiguring the vehicle to a second configuration for remote control; receiving, from the remote controller and with the vehicle in the second configuration, a control command of the control commands for the vehicle to move in a direction in an environment; receiving, from a sensor associated with the vehicle, sensor data corresponding to the environment; determining, from the sensor data, a distance of an object from the vehicle; generating, based at least in part on the distance, a modified control command; and generating instructions based at least in part on the modified control command.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666